DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 02/26/2020. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 10-11, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotha et al. US 2018/0060182 (“Kotha”).
As per independent claim 1, Kotha teaches A production host for providing backup services to entities (FIG. 1 illustrates an infrastructure platform 154 including hosts 162.sub.1 to 162.sub.N and backup storage device 102 providing backup services to a plurality of virtual machines 172 across hosts 162, para 0013 and FIG. 1), comprising:
storage for storing: backup priorities of the entities (Tenant’s backup parameters 188 specify among other things an SLA (service level agreement), where a higher SLA means higher priority, para 0021),
backup windows during which a system (Tenant’s backup parameters 188 specify among other things time window for backup, para 0021), of which the production host is a member (Hosts 162.sub.1 to 162.sub.N are part of the infrastructure platform 154, para 0013 and FIG. 1), is predicted to have sufficient computing resources to generate a backup for an entity of the entities (Backup service generated data 205 includes a predicted total backup time for each VM needing backup during a scheduling window, para 0028);
a backup manager (Backup process depicted in FIG. 2 is carried out by a data protection service (DPS) manager 210 in conjunction with a VM management server 215, both of which are parts of orchestration component 158 of cloud computing system 150, para 0020 and FIGS. 1-2) programmed to:
identify a backup generation event for the entity (A pool of VMs to be backed up during a time window are identified in step 410, para 0044 and FIG. 4);
in response to identifying the backup generation event: identify an earliest potential backup window of the backup windows (Tenant’s backup parameters 188 may specify backup within a time window of 2 am to 4 am, and if that fails, backup from 7 pm to 9 pm, paras 0021 and 0026. If the time window is from 2 AM to 4 AM, the process of FIG. 4 would be triggered at 2 AM, para 0043 and FIG. 4, which is the earliest backup window);
make a determination that the earliest potential backup window of the backup windows is reserved for a second entity of the entities (Because one tenant sets its backup schedule without knowledge of backup schedules set by other tenants, the backup schedules may conflict, para 0037);
in response to making the determination: identify that a backup priority of the backup priorities that is associated with the entity is greater than a second backup priority of the backup priorities that is associated with the second entity (A fairness algorithm implemented in scheduler 201 accounts for backup schedules set by all tenants who have enabled backups, para 0038. The fairness algorithm determines whether to schedule a backup at the client specified time or not, para 0039. A scheduler 201 based on a determination that the backup tasks cannot be completed on time specified, prioritizes backup tasks in a scheduling queue 190 based on priority of each task and SLA, paras 0045-0046 and FIG. 4);
provide the backup services to the entity during the earliest potential backup window (At the beginning of a time window, e.g., 2 am to 4 am, backup service 204 begins executing backup tasks that are ordered in scheduling queue 190, beginning from the head of the queue and then working its way down the queue towards the tail, para 0048).
As per dependent claim 3, Kotha discloses the apparatus of claim 1. Kotha teaches wherein the backup priorities of the entities are based, at least in part, on respective quantities of data associated with each of the entities that are in an unbacked up state (Prioritization is based on sizes of workload data to be backed up, para 0005).
As per dependent claim 4, Kotha discloses the apparatus of claim 1. Kotha teaches wherein the backup priorities of the entities are based, at least in part, on types of workloads being performed by the entities (A backup task may be that a tenant has demanded the backup task to be carried out immediately. These on-demand backups are treated as tiered sales, requiring the tenant to pay a premium for such backups. If the task is determined to be a special task in step 402, scheduler 201 places 
As per dependent claim 7, Kotha discloses the apparatus of claim 1. Kotha teaches wherein providing the backup services to the entity during the earliest potential backup window comprises: generating a backup of the entity; and storing a copy of the backup in a backup storage that is distinct from the production host (At the beginning of a time window, backup service 204 begins executing backup tasks that are ordered in scheduling queue 190 to backup storage device 102, paras 0048-0049. See FIG. 1 where hosts 162 are distinct from the backup storage device 102).
As per claims 8, 10-11, and 14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3-4, and 7.
As per claims 15 and 17-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 3-4. For computer program product on a non-transitory computer readable medium, see independent claim 8 of Kotha.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotha in view of Watanabe et al. US 2012/0084501 (“Watanabe”).
As per dependent claim 2, Kotha discloses the apparatus of claim 1. Kotha teaches wherein the backup manager is further programmed to: in response to making the determination: reserve the earliest potential backup window for the entity (A fairness algorithm implemented in scheduler 201 accounts for backup schedules set by all tenants who have enabled backups, para 0038. The fairness algorithm determines whether to schedule a backup at the client specified time or not, para 0039. A scheduler 201 based on a determination that the backup tasks cannot be completed on time specified, prioritizes backup tasks in a scheduling queue 190 based on priority of each task and SLA, paras 0045-0046 and FIG. 4);
wherein the conflict notification is adapted to cause a new backup window to be reserved for the second entity (The scheduling queue 190 may contain backup schedules for other VMs that conflict, given that the backup of the other VMs may be completed within the same time window, paras  0046-0047. Note that the claimed “new backup window” is not claimed to be different than the claimed “earliest potential backup window”).
Kotha may not explicitly disclose, but in an analogous art in the same field of endeavor, Watanabe teaches send a conflict notification to the second entity (At operation S138, a tape state monitoring unit 271 notifies an administrator of the details of a proposed backup schedule table via an email or the like, para 0423 and FIG. 50).
Given the teaching of Watanabe, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further 
As per dependent claims 9 and 16, these claims are rejected based on arguments provided above for similar rejected dependent claim 2. 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotha in view of Kodama et al. US 2009/0125577 (“Kodama”).
As per dependent claim 5, Kotha discloses the apparatus of claim 1. Kotha may not explicitly disclose, but in an analogous art in the same field of endeavor, Kodama teaches wherein the backup generation event is a quantity of data associated with the entity that is in an unbacked up state exceeding a threshold (A backup execution judging module 0103 compares a differential amount that indicates the difference between data to be backed up and the latest backup data against a threshold. When the differential amount is equal to or larger than the threshold, it is considered that a significant change has been made to the data recently, and the backup server 0106 therefore stores in the temporary backup volume 0118 a copy of the data to be backed up, para 0188).
Given the teaching of Kodama, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kotha with “wherein the backup generation event is a quantity of data associated with the entity that is in an unbacked up state exceeding a 
As per dependent claims 12 and 19, these claims are rejected based on arguments provided above for similar rejected dependent claim 5.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotha in view of Andruss et al. US 8,924,352 (“Andruss”).
As per dependent claim 6, Kotha discloses the apparatus of claim 1. Kotha may not explicitly disclose, but in an analogous art in the same field of endeavor, Andruss teaches wherein the backup manager is further programmed to: identify an occurrence of a priority change event associated with the entity (A user may change a “default” backup priority of a file, col 10 lines 10-11);
in response to identifying the occurrence of the priority change event: send a priority change notification to a second backup manager associated with the second entity, wherein the priority change notification specifies a change in the backup priority associated with the entity (A list of files may be created that prioritizes the files for backup, col 10 lines 50-51. The list may be a text file, an XML file or a database file, col 10 lines 61-62. The list may be passed to a backup application in a programmatic fashion such as through XML, col 10 lines 63-65).
Given the teaching of Andruss, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kotha with “wherein the backup manager is further programmed to: identify an occurrence of a priority change event associated with the entity” and “in response to identifying the occurrence of the priority change event: send 
As per dependent claims 13 and 20, these claims are rejected based on arguments provided above for similar rejected dependent claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132